Citation Nr: 0421990	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from June 1955 to February 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for bilateral hearing loss.


FINDINGS OF FACT


1.  The veteran was exposed to acoustic trauma during 
service.

2.  The veteran has bilateral hearing loss as a result of his 
acoustic trauma in service.

3.  The veteran has tinnitus as a result of his acoustic 
trauma in service.


CONCLUSIONS OF LAW


1.  The veteran's bilateral hearing loss is due to acoustic 
trauma incurred in service; the grant of service connection 
is warranted.  38 U.S.C.A. §§  1131, 5107 (West 2002);  38 
C.F.R. §§  3.303, 3.385 (2003).

2.  Tinnitus was incurred as a result of active service; the 
grant of service connection is warranted. 38  U.S.C.A. §1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303  (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served in the United States Air Force from June 
1955 to February 1959 as an aircraft mechanic.  He alleges 
that his current hearing loss is due to exposure to auditory 
trauma in service.  There are no service medical records to 
document any hearing loss or tinnitus in service.  Following 
his discharge from service, the veteran was employed by Pan 
Am Airlines as a jet mechanic from 1960 to 1966.  No private 
or VA medical records exist pertaining to hearing loss and 
tinnitus from the veteran's date of discharge in 1959 until a 
reference audiogram in 1993.  

The veteran submitted private medical records from 1997 to 
1999.  In November 1997, the H.H.C. audiogram indicated that 
the veteran's hearing in his right ear had deteriorated 
across the frequencies by 20 to 45 decibels (dB) since 1993.  
The veteran also indicated that his perceived hearing had 
become worse.  The 1993 audiogram was not associated with the 
claims folder.

In May 1998, the audiogram from the O.C.I. was not fully 
interpreted.  The examiner noted hearing loss in the 
veteran's right ear to be 115 dB at both 500 and 1000 Hertz 
(Hz).  No further interpretation was made.

In October 2001, the veteran submitted to a VA audiological 
examination.  The examiner reported the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
95
85
/
/
LEFT
10
20
30
70
80

The veteran reported that he began to experience hearing loss 
during his time in military service in the late 1950s.  The 
veteran noted that he was employed by Pan Am Airlines 
following discharge from service, but that jet mechanics were 
provided earplugs.  The examiner opined that the severity of 
the veteran's hearing loss may be due in part to the acoustic 
trauma suffered by the veteran in service.  There was no 
indication that the veteran's claims folder was reviewed in 
conjunction with this examination.

In June 2002, the veteran submitted to a VA ear disease 
examination.  The examiner stated that the veteran was 
exposed to a great deal of aircraft noise for approximately 
two years.  Protection was used approximately 50 percent of 
the time, but oftentimes did not allow securing of the 
protection.  The examiner noted that three months after 
discharge, the veteran went to work for Pan AM Airlines in 
Alaska, where he underwent a hearing examination.  Although 
this examination is not associated with the claims folder, 
the veteran stated that he was told to watch people when they 
speak, or to read lips, since his hearing was poor at that 
time.  The veteran also stated that Pan AM Airlines was 
"very strict" about enforcing auditory safeguards.  
Examination of the veteran's auricle, external canal, 
tympanic membranes and mastoids was within normal limits, 
except for minimal cerumen not obscuring visibility of the 
veteran's tympanic membranes.  There was no active ear 
disease present.  There was no infection of the middle or 
inner ear.  The Romberg testing was slightly positive.  The 
examiner noted that it was at least as likely as not that the 
veteran's hearing loss was related to service.

Later in June 2002, the veteran underwent a VA audiological 
examination.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
100
90
105
120
LEFT
15
20
25
70
75

Speech recognition scores (using the Maryland CNC word lists) 
were 12 percent for the right ear and 92 percent for the left 
ear.  The examiner noted that tinnitus began in 1958 and was 
unilateral to the right ear.  

In February 2003, the veteran submitted to a VA ear disease 
examination.  The examiner reviewed the veteran's claims 
folder in conjunction with the examination.  The veteran 
alleged that before beginning to work for Pan Am airlines, he 
was given a hearing test.  Although no records exist have 
been located to substantiate the veteran's claim, he alleged 
that he was told his hearing was decreased and that he would 
have to read lips in the course of his employment.  The 
veteran again stated that Pan Am Airlines was very strict in 
the implementation of its auditory safeguards for its 
employees.  This program included earplugs and earmuffs.  The 
veteran then stated that from 1967 to 1978 he received his 
PhD in trade technical education.  He claimed to have taught 
for two years, and then went on to an administrative career 
at his college until his retirement in 1995.  He had no 
exposure to loud noises after 1966.  The examiner stated that 
the veteran's hearing loss and tinnitus were not service 
connected.  There was no record of treatment for hearing loss 
in the veteran's service medical records.  The examiner's 
final diagnosis stated that the veteran did have a medical 
disorder of the inner ear that produced significant hearing 
and balance disturbances in the right ear.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1131 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2003).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2003).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2003). 

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors  
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2  
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet.  
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

In Hensley v. Brown, 5 Vet.App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between in-service exposure to loud noise and a 
current hearing disorder, it is appropriate to grant service 
connection on a direct incurrence basis.

It is clear that the veteran has a hearing impairment, to 
include tinnitus, pursuant to 38 C.F.R. § 3.385.  At his VA 
examination in October 2001, the examiner opined that the 
severity of the veteran's hearing loss may be due in part to 
the acoustic trauma suffered by the veteran in service.  At 
the June 2002 VA examination, the examiner stated that it was 
as likely as not that the veteran's hearing problems, 
including his tinnitus, were service related.  Furthermore, 
based on the veteran's DD Form 214 showing he worked as an 
aircraft mechanic in service, it is conceded that he was 
exposed to acoustic trauma in service.  The issue that must 
be decided is whether the veteran's hearing loss and tinnitus 
are etiologically related to his acoustic trauma in service.

The veteran's DD Form 214 for the periods of service spanning 
from June 1955 to February 1959 shows that the veteran's 
specialty title was aircraft mechanic. 

The letters exchanged between the O.C.I. and the R.I. 
establish that the veteran suffered from severe hearing loss 
of the right ear and tinnitus.

The VA audiological examination in October 2001 indicated 
puretone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 85, 95, 85, n/a and n/a decibels, 
respectively.  Pure tone thresholds in the left ear were 10, 
20, 30, 70 and 80 decibels, respectively.  The examiner noted 
that the veteran was positive for military and post-discharge 
occupational noise exposure.  

The VA ear disease examination in June 2002 determined that 
even though the veteran was exposed to loud noises after 
service, while working for Pan Am Airlines as an aircraft 
mechanic, it is at least as likely as not that his hearing 
loss was related to service exposure.  Also in June 2002, the 
veteran submitted to an audiological examination.  The 
examiner stated that there was no clear etiology for the 
veteran's hearing loss as well as his tinnitus.

The final VA examination in February 2003 stated that the 
veteran's hearing loss and tinnitus were not service-
connected.  This statement is a legal conclusion, and a 
determination to be made by the Board.

As to the veteran's claim of entitlement to service 
connection for tinnitus, his available service records, 
primarily his DD Form 214, confirm that his military 
occupation specialty from 1955 to 1959 was as an aircraft 
mechanic.  The Board finds the veteran's October 2001 account 
of loud noise exposure to be credible and consistent with the 
conditions of his service.

The June 2002 VA examiner concluded that the veteran had 
tinnitus that was consistent with reported noise exposure.  

There is no clear evidence of tinnitus in service, but there 
is evidence of in-service exposure to jet noise over a 
prolonged period of time.  The veteran's consistent 
statements that he was exposed to jet engine noises during 
service as an aircraft mechanic are probative and tend to 
lend greater weight to the October 2001 and June 2002 VA 
opinions, which relate hearing loss and tinnitus to the 
reported noise exposure.

The evidence is at the very least in equipoise as to the 
etiology of the hearing loss and tinnitus.  As indicated 
above, when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving the issue is given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002).  As such, the Board concludes 
that service connection is warranted for both hearing loss 
and tinnitus. 

As the veteran has been granted the benefit he was seeking 
(service connection for hearing loss and tinnitus), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§  5103, 5103A (West 
2002); 38 C.F.R. §§  3.102, 3.159 (2003).


ORDER


Entitlement to service connection for hearing loss of the 
right ear is granted.

Entitlement to service connection for tinnitus is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



